DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12 June 2019.
Claims 1-20 are currently pending and have been examined.

IDS
The information disclosure statement (IDS) submitted on 25 Sept 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, 16 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
Specifically, the claim recites “analyzing data associated with a user to generate a first recommendation for medically treating a medical condition” and “generating a second recommendation for medically treating the medical condition based on the treatment data.” The Applicant has provided no disclosure of how these steps of generating a first and second treatment recommendation are actually performed. Any analysis and subsequent determination could potentially read on the as-claimed invention.
Regarding the “generate a first treatment recommendation” limitation, the Specification states [0048] “At step 402, an analytics module of the platform accesses and analyzes the data associated with the user and generates a first recommendation for treating a medical condition. The first recommendation may include at least one of a medical prescription (e.g., generating a voucher as described above), testing device ( e.g., blood test kits, blood pressure monitoring, insulin testing kits, etc.), telemedicine (e.g., remote patient monitoring), peer mentoring (e.g., same age, gender, race, ethnicity, religion, language, medical condition as user), and data gathering peripherals (e.g., mobile devices, apps, fitness trackers, etc.)” and [0049] “For example, for a user suffering from high cholesterol, the analytics module may access a user's prior cholesterol levels, weight, and age to generate a recommendation for treating high cholesterol that may include a prescription for a drug to lower cholesterol, a blood testing kit to monitor cholesterol levels, telemedicine for remote patient monitoring, assignment of a peer mentor (having the same age, gender, and ethnicity as the user, as well as having or having had high cholesterol), and a pedometer to use in tracking movement and activity of the user.” However, it is unclear how data associated with a user is used to generate a recommendation, and which types of data/in which combination generate particular recommendations. For instance, in the situation described in [0049], it is unclear how a user’s prior cholesterol levels, weight and age translate into any of the particular recommendations; e.g., does surpassing a threshold for cholesterol level at any one point indicate the need for prescription medications, or does observation of an increasing trend toward higher cholesterol indicate need for prescription. This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Regarding the “generate a second treatment recommendation” limitation, the Specification states, at [0052] “At step 408, the platform generates a second recommendation for treating the medical condition based on data received from the client device. The platform may, for example, receive treatment data comprising weight data and movement data and may compare the treatment data to previously received treatment data associated with the user to determine that the user has lost weight and is active and in response, may generate a third recommendation for a reduced dosage of medication” (Underline emphasis by Examiner). However, it does not disclose how the data received from the client device is translated into a second recommendation based on the data received.  This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent claims 2-8, 10-15, 17-20 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
	The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), non-transitory computer readable medium (claims 9-15), and machine (claims 16-20) which recite steps of analyzing data associated with a user to generate a first medical treatment recommendation, obtaining treatment data from a client device representing a characteristic of the user, and generating a second recommendation for medical treatment based on the treatment data. (Step 1: Yes)  
These limitations of Claims 1, 9 and 16, as drafted, under the broadest reasonable interpretation, is directed to performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer implemented method” language of Claim 1, the “non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computer system, cause the computer system to” language of Claim 9, and the “a processor” and “a non-transitory computer-readable medium storing instructions that when executed by the system, cause the system to” language of Claim 16, the limitation “analyzing data associated with a user to generate a first recommendation for medically treating a medical condition” under its broadest reasonable interpretation in the context of this claim is understood to be a mental process of the user analyzing data about a patient and determining a treatment recommendation for a medical condition of the patient.  Similarly, the limitation of “generating a second recommendation for medically treating the medical condition based on the treatment data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  In the context of this claim, this limitation is understood to be a mental process of the user using received treatment data to determine a second medical treatment recommendation for the patient.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea; see MPEP 2106.04(a)(2). (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, 12, 18, reciting particular aspects of generating a voucher for a prescription, which under its broadest reasonable interpretation is understood to be an individual determining a voucher is needed and writing a voucher with pencil and paper; claims 5, 13, 19, reciting particular aspects of generating a third recommendation modifying a dosage of a prescribed drug, which under its broadest reasonable interpretation is understood to be an individual thinking about and determining a new dosage for a medication for a patient).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “computer implemented method” (Claim 1), “non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computer system, cause the computer system to” (Claim 9), and “a processor” and “a non-transitory computer-readable medium storing instructions that when executed by the system, cause the system to” (Claim 16) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0028], [0055]-[0060] see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining treatment data from a client device representing a characteristic of the user” amounts to mere data gathering, see MPEP 2106.05(g))

	Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6, 7, 12, 14, 15, 18, 20 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 13, 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 3, 10, 11, 17, additional limitations which add insignificant extra-solution activity to the abstract idea, claim 8, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtain(ing) treatment data from a client device representing a characteristic of a user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 2, 3, 10, 11, 17, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-8, 11-15, 17-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 9, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoar (US Publication 20210241905A1) in view of Bates et. al. (US Publication 20180330059A1).

Regarding Claim 1, Hoar discloses: 
	[…analyzing data associated with a user to generate…] a first recommendation for medically treating a medical condition ([0004] teaches treatment options for diabetes include oral medications and insulin therapy; [0029] “To properly diagnose and treat diabetes, the patient and/or Health Care Provider (HCP) needs to evaluate at least the short-term, daily records for (1) insulin dosing, (2) oral medications, (3) blood glucose measurement (BGM), and (4) carbohydrate intake”); [0052], [0054] teach use of smart insulin pen and smart insulin pump to delivery insulin to a diabetic individual; these read on treatment recommendations for medically treating a medical condition of diabetes).   
	obtaining treatment data from a client device representing a characteristic of the user (Hoar [0021] “FIGS. 8, 9, 10, and 11 are examples of screens generated on a user device having an IDM personal application portion of an IDM solution for tracking carbohydrate intake, exercise, mood and/or blood glucose values according to an illustrative embodiment”; see Fig. 9 which shows a user prompted to enter blood glucose and Fig 10 which shows blood glucose readings entered over a window of time; blood glucose values are treatment data which represent a characteristic of the user); and
	generating a second recommendation for medically treating the medical condition based on the treatment data (Hoar [0112] “A General Wellness/Chatbot sub-application 602 is provided for interactions with patients to encourage healthy self-care behaviors with respect to AADE7 Self-Care Behaviors™ such as eating, exercise, medications, and the like, and to provide curated educational and patient support content”; [0115] “In accordance with an advantageous aspect of the illustrated embodiment, the IDM personal application 504 is programmed to display customized messages and curated content on the user device 502 using, for example, the predictive analysis and machine learning modules 136 and 138 and user data such as, but not limited to, any of the following: dates, times and amounts or levels of BG readings and delivered medication, information related to user's level of activity, indication of mood or general well-being, meal data such as ingested carbohydrates, and history of user interactions with IDM personal application 504 including chatbot inquiries and responses. In the illustrated example, the IDM personal application has analyzed the user's stored data and generated an initial inquiry of “Looks like your blood sugars are trending a little higher over the past few days, maybe I can help?”. The screen includes buttons for user options of “TELL ME MORE” and “Not Now.” The home screen also provides display buttons for convenient selection of different types of information related to EXERCISE, RECIPE and LIFESTYLE. Selection of any of these three buttons brings the user to different screens such as exercise recommendations, recipes selected based on the user's prior inputs of ingested food or recipe selection or inquiries, and other lifestyle recommendations that can be content retrieved from the content database 150 at the IDM system 500”; see Fig. 7 which shows a block for “Exercise, Walk 30 minutes at a brisk pace” in response to message of trending high blood sugar; providing recommendations pertaining to exercise in response to high trending blood sugar reads on a second recommendation for treating the medical condition based on data received).
	Hoar teaches a diabetic patient using insulin therapy (a treatment recommendation which must be prescribed by a healthcare provider), but does explicitly teach how the treatment recommendation was determined, e.g., analysis of data associated with a patient to generate the treatment recommendation.  Bates does specifically teach analysis of patient data to generate a treatment recommendation.  Bates teaches: 
	analyzing data associated with a user to generate a first recommendation for medically treating a medical condition (Bates [0019] “In operation, a patient may enter patient-related data, such as health history, patient characteristics, symptoms, health concerns, medical instrument measured diagnostic data, images, and sound patterns, or other relevant information into patient interface station 106”; [0020] “In embodiments, the patient may be prompted, e.g., by a software application, to answer questions intended to aid in the diagnosis of one or more medical conditions” [0021] “In embodiments, automated diagnostic and treatment system 102 presents automated diagnostic suggestions to a doctor, who may verify or modify the suggested information”; - system is gathering patient information; [0034] “In embodiments, automated diagnostic and treatment system 102 outputs diagnosis and/or treatment information that may be communicated to the patient, for example, electronically or in person by a medical professional, e.g., a treatment guideline that may include a prescription for a medication”; See also Fig. 4 and paras. [0088]-[0095]).  
	Hoar teaches a method that involves a user who has received a first recommendation for a treatment for a medical condition in which the system obtains data from a client device which represents a characteristic of the user, and subsequently generates a second recommendation for medically treating the condition based on the data obtained, but does not explicitly teach that the first recommendation is generated by analysis of data associated with the user.  Bates does teach generating a first recommendation to medically treat a user by analyzing data associated with the user. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Hoar with these teachings of Bates, to gather patient data for analysis and use that as the basis for the first treatment recommendation, with the motivation of using collected information associated with a user to automatically provide treatment recommendations for a medical condition of the user ([0077]).  

Regarding Claim 9, Hoar/Bates teach the limitations of Claim 1. Claim 9 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9. 

Regarding Claim 16, Hoar/Bates teach the limitations of Claim 1. Claim 16 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 16. The only difference is that Claim 16 contains the following limitations, which are also taught by Hoar: 
a processor (see [0128], [0129]); and
a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to: (see [0129])

Regarding Claims 3 and 11, Hoar/Bates teach the limitations of Claims 1 and 9, respectively.  Hoar further teaches further comprising transmitting the second recommendation to client device for storage in the client device ([0126] “The customized experience can be, for example, a tailored disease management conversation or chatbot string as illustrated in FIGS. 14-18 in addition to specific and customized user behavior recommendations based on user data (e.g., the IDM system 500 operates a chatbot to tell a user “If you are planning on eating pizza tonight, but you indicated you were not feeling well today and yesterday (FIG. 11) and your BG levels have been high this week, then you may want to exercise or reduce your portion and have a lower carb item from the menu”; where [0035] teaches that the user accesses this interface via any internet enabled device such as smartphone, tablet, laptop, etc. – reads on “client device”).

Regarding Claim 8, Hoar/Bates teach the limitations of Claim 1.  Bates further teaches wherein the first recommendation includes at least one of a drug prescription, testing kit, and peripheral (Bates [0091] “Treatment plans may comprise one or more of prescription drugs, lab work, imaging, medical tests”) 
Hoar/Bates teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, and generates a second recommendation for medically treating a medical condition based on the data received. Hoar does not explicitly teach that the first recommendation includes a prescription, but Bates does teach this.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hoar/Bates with these teachings of Bates, so that the recommendation provided to the patient contains a prescription, with the motivation providing an appropriate treatment recommendation according to patient’s data and diagnosis (Bates [0077]) and for providing treatment instructions (medication and dosage) to the patient (Bates [0094).  

Claims 2, 4, 5, 10, 12, 13, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoar (US Publication 20210241905A1) in view of Bates et. al. (US Publication 20180330059A1), further in view of Harrell (US Publication 20110313828A1). 

Regarding Claims 2, 10, 17, Hoar/Bates do not explicitly teach, but Harrell, which is directed to prescription drug marketing and involves emailing coupons to patients for their prescriptions, does teach: transmitting the first recommendation to client device for storage in the client device ([0029] “the VSC system and method also provides available on-going savings and educational support for registered patients through automated email communications and delivery of monthly or periodic co-pay refill savings offers”; [0095] “If the prescription is refillable, a check for renewal offers when Rx period is ending process 540 is executed and by use of the offers database 24 which has been kept current by the drug manufacturer 6 this procedure can locate the appropriate offers to send the patient 2 to maximize their continued savings. These savings are then communicated at the appropriate time using a send patient renewal reminder and maintenance voucher/coupon process 550” – emailing a voucher for a prescription to a patient reads on transmitting a recommendation to the client device). 
Hoar/Bates teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, and generates a second recommendation for medically treating a medical condition based on the data received. Hoar/Bates do not explicitly teach that the first recommendation is transmitted to the client device, but Harrell teaches this.  
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hoar/Bates with these teachings of Harrell, to transmit the recommendation of Hoar/Bates for treating a medical condition to the patient’s computing device as taught by Harrell, with the motivation of providing reminders to promote continued drug compliance for patients with chronic conditions (Harrell [0029]). 

Regarding Claims 4, 12, 18, Hoar/Bates do not explicitly teach, but Harrell, which is directed to prescription drug marketing and involves emailing coupons to patients for their prescriptions, does teach: further comprising generating a voucher for a prescribed drug to treat the medical condition (Abstract, “the method helps patients to enroll into further savings on refills for their on-going medications through automatically scheduled coupons that are emailed (or mailed) to the patients”)
	Hoar/Bates teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, and generates a second recommendation for medically treating a medical condition based on the data received. Hoar/Bates do not explicitly teach generating a voucher for a prescribed drug to treat the medical condition, but Harrell teaches this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hoar/Bates with these teachings of Harrell, so that after a treatment recommendation for a prescription is determined, the patient receives a coupon/voucher on their computing device to use for the prescription, with the motivation of promoting affordable compliance with the patient’s prescribed therapies (Harrell, abstract). 	

Regarding Claims 5, 13, 19, Hoar/Bates/Harrell teach the limitations of Claims 4, 12, and 18. Harrell further teaches further comprising monitoring redemption of the voucher ([0030] teaches that the system can “generate various reports which summarize various analyses of patient use and redemptions of discount vouchers” which infers that redemptions are monitored; see Para. [0094] which teaches “The offer redemption process 520 checks the filled claim vouchers database 18 created by the insurance adjudicators 7 and determines the response of the patient 2 to said reminders. If the offer has not been redeemed, a resend offer to patient and notify HCP process 570 is executed” and “If the last discount offer has been redeemed, the next step in the follow-up process 500 is to perform a check with prescription is refillable process 530...” – indicates the system monitors whether or not the voucher has been redeemed). 
	Hoar/Bates/Harrell teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, generates a second recommendation for medically treating a medical condition based on the data received, in which the user receives a voucher via their computing device for a prescription in the first recommendation. Hoar/Bates do not teach that a voucher is monitored for redemption, but Harrell teaches this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hoar/Bates/Harrell with these teachings of Harrell, so that after a treatment recommendation for a prescription is determined and a voucher is sent to the patient, the system monitors redemption of the voucher as taught by Harrell, with the motivation of determining an appropriate next step such as, in the case of a voucher that has not been redeemed, encouraging or further enticing a hesitant patient to maintain the proper level of their treatment, or in the case of a voucher that has been redeemed, notify a HCP when the Rx period is ending so the HCP can decide how to follow up with patient  (Harrell, [0094]).

Claims 6, 7, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoar (US Publication 20210241905A1) in view of Bates et. al. (US Publication 20180330059A1), further in view of Harrell (US Publication 20110313828A1), further in view of Mould (US Publication 20160300037A1). 

Regarding Claims 6, 14, 20, Hoar/Bates/Harrell do not teach the following, but Mould, which is directed to methods of determining patient-specific dosages of medications, does teach: further comprising generating a third recommendation modifying a dosage for the prescribed drug ([0083] “The medical professional 118 may then browse the recommended one or more dosing regimens before selecting a dosing regimen for administration to the patient 116. In doing this, the medical professional 118 may select a dosing regimen from the list, or may modify the recommended dosing regimen, in accordance with his/her judgment”)
	Hoar/Bates/Harrell teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, and generates a second recommendation for medically treating a medical condition based on the data received. Hoar/Bates do not teach that a third recommendation is generate for modifying a dosage of the prescribed drug, but Mould teaches a drug dosage modification. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hoar/Bates/Harrell with these teachings of Mould, to generate a third recommendation for modifying a dosage for a prescribed drug, with the motivation of taking various factors into consideration in determining dosing regimens, such as meeting a specific treatment objective such as maintaining a minimum blood concentration or maintaining a target blood pressure, or modifying a dosage for ease of compliance, scheduling, or treatment cost (Mould [0083]). 

Regarding Claims 7, 15, Hoar/Bates/Harrell/Mould teach the limitations of Claims 6 and 14. Harrell further teaches further comprising issuing a second voucher based on the third recommendation (Abstract, “the method helps patients to enroll into further savings on refills for their on-going medications through automatically scheduled coupons that are emailed (or mailed) to the patients”)
	Hoar/Bates teach a system which utilizes data associated with a user to generate a first medical treatment recommendation, receives data from a client device which represents a characteristic of the user, and generates a second recommendation for medically treating a medical condition based on the data received. Hoar/Bates do not explicitly teach generating a second voucher based on a third recommendation, but Harrell teaches issuing a voucher for a doctor’s treatment recommendation. 
	Examiner notes that generating a second voucher in response to the third recommendation amounts to mere duplication of parts, which holds no patentable significance as a new and unexpected result is not produced.  See MPEP 2144.04.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hoar/Bates/Harrell with these teachings of Harrell, so that after a dosage is modified for a treatment, the patient receives a second voucher, with the motivation of promoting affordable compliance with the patient’s prescribed therapies (Harrell, abstract).



CONCLUSION

The following relevant art not cited is made of record: 
US Publication 20140278475A1, which teaches using automated rules to respond to a client medical condition to provide responses to encourage healthy behaviors. 
US Publication 20130246082A1, which teaches providing electronic prescription coupons to patients to increase patient adherence to their medications. 
US Publication 20130110532A1, which teaches using patient diagnosis data to identify a treatment option for the patient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626